      Case 4:18-cr-00575 Document 57 Filed in TXSD on 11/26/18 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA,                       §                           Case 4:18-cr-00575
                                                §
       Plaintiff,                               §
                                                §
v.                                              §
                                                §
JACK STEPHEN PURSLEY,                           §
                                                §
       Defendant.                               §



     OBJECTION/RESPONSE TO JUDGE HUGHES’ NOVEMBER 21, 2018 CASE
                       MANAGEMENT ORDER

       TO THE HONORABLE COURT:

       COMES NOW, JACK STEPHEN PURSLEY (“Defendant” or “Pursley”), by and

through undersigned counsel, Michael Louis Minns and Ashley Blair Arnett, and files this

Response to Judge Hughes’ November 21, 2018 Case Management Order (Doc. 55).

       On November 21, 2018 at 3:54 PM this Honorable Court ordered the Defendant to file a

list of factual questions to ask Kerry Smith by November 21, 2018 (the same day the order was

issued). Pursley has not timely responded because of the holiday break and undersigned’s email

and phone system went down with a power surge. The office reopened after the break on

November 26th and the system was reset. Pursley has always been opposed to the deposition of

Kerry Smith. Pursley is also opposed to sending proposed cross examination questions to the

Government prior to receiving their direct questions. Ms. Smith refused to be interviewed by the

undersigned, so it is believed she is a hostile witness.

       Undersigned counsel does not agree to the authenticity of the Isle of Man records.

Counsel offered to agree to stipulate to authentication of the documents in lieu of taking the

                                              Page 1 of 5
      Case 4:18-cr-00575 Document 57 Filed in TXSD on 11/26/18 Page 2 of 5



deposition of Kerry Smith and to avoid a trial delay. The trial, on the Government’s motion, has

now been continued over Pursley’s objection. Kerry Smith cannot authenticate the records of a

company she is no longer employed at.         In order to avoid losing his right to a speedy trial

Pursley was willing to stipulate to the authenticity of documents, whether they were authenticate

or not. Now that Smith will testify live there is no reason to agree to authenticity of the records.

For reasons not expressed in their successful Rule 15 Motion, the Government has chosen an

employee who is no longer employed by the Isle of Man Financial Trust Company instead of a

current employee, or an employee working for the Isle of Man Financial Trust Company when

Mooney originally hired Isle of Man Financial Trust Company.

       The burden of proving Pursley’s guilt is the Government’s burden. Kerry Smith is a

Government witness. This Honorable Court has effectively shifted the burden of proof to

Pursley by requiring Pursley to send his list of questions to the Government for a Government

witness before knowing what the Government is going to ask Kerry Smith. Were this witness

available to be subpoenaed for the actual trial she would appear on the Government witness list,

not Pursley’s.

       With objection to being required to waive his Sixth Amendment right to confrontation the

following is an initial list of factual questions he would ask Smith:

       1. Where are you currently employed?

       2. Why did you leave Boston Limited?

       3. How long were you employed with Isle of Man Fiduciary Trust, or any variation of

           that company?

       4. When did you first meet Steve Pursley?

       5. When did you first meet Shaun Mooney?



                                              Page 2 of 5
Case 4:18-cr-00575 Document 57 Filed in TXSD on 11/26/18 Page 3 of 5



 6. Why did you refuse to meet with Pursley’s attorney?

 7. What was your purpose of your trip to Bahamas?

 8.   Do you know why the Government has chosen you instead of Andrew Mellor,

      Andrew Thomas, Nigel Tebay, or Tracy Duncan to testify?

 9. Who was the owner of the Isle of Man Fiduciary Trust Company when you worked

      for the Isle of Man Fiduciary Trust Company, or the variations of that company.

 10. Are you capable of certifying the records of a company that you no longer work for?

 11. Are you capable of certifying records of a company that you did not work for when

      they were created?

 12. Were you custodian of the records of Isle of Man Financial Trust Company?

 13. Were you custodian of records for Boston Limited?

 14. Have you been offered immunity or any other inducement for your testimony?

 15. Have you violated any laws in the United States relating to Southeastern Shipping,

      Mooney, Veneriable, or Pursley?

 16. Have you violated any laws in the Isle of Man relating to Southeastern Shipping,

      Mooney, Veneriable, or Pursley?

 17. Did Shaun Mooney tell you he owned Southeastern Shipping?

 18. If so, when?

 19. Did Eduard Veneriable tell you he owned Southeastern Shipping?

 20. If so, when?

 21. Who owned Southeastern Shipping according to the formation documents?

 22. Did you participate in covering up the true ownership of Southeastern Shipping?

 23. What authority, if any, did Pursley have over Southeastern Shipping?



                                      Page 3 of 5
      Case 4:18-cr-00575 Document 57 Filed in TXSD on 11/26/18 Page 4 of 5



       24. What authority, if any, did Mooney have over Southeastern Shipping?

       25. What authority, if any, did Veneriable have over Southeastern Shipping?



       Pursley reserves the right to add to or amend his questions after receiving the

Government proposed questions and hearing the answers to their question. Pursley reserves the

right to attend any physical deposition of Kerry Smith.



Respectfully submitted on November 26, 2018

                                             MINNS & ARNETT

                                             /s/ Michael Louis Minns
                                             Michael Louis Minns
                                             State Bar No. 14184300
                                             mike@minnslaw.com
                                             Ashley Blair Arnett
                                             State Bar No. 24064833
                                             ashley@minnslaw.com
                                             9119 S. Gessner, Suite 1
                                             Houston, Texas 77074
                                             Telephone: (713) 777-0772
                                             Telecopy: (713) 777-0453
                                             Attorneys for Jack Stephen Pursley




                                CERTIFICATE OF SERVICE

       This is to certify that on this the 26th day of November 2018, a true and correct copy of

the above and foregoing instrument was served upon all counsel of record.



                                             /s/ Ashley Blair Arnett
                                             Ashley Blair Arnett



                                            Page 4 of 5
Case 4:18-cr-00575 Document 57 Filed in TXSD on 11/26/18 Page 5 of 5




                              Page 5 of 5
